Exhibit 10.2

ALPRO SENIOR LEADERSHIP & STAFF

2013 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of The WhiteWave Foods Company (“WhiteWave” or the “Company”),
(ii) motivate employees to create sustained shareholder value, and (iii) ensure
retention of key employees by ensuring that cash compensation remains
competitive. Participants:    Employees of Alpro Foods who are in positions to
influence and/or control results in their specific areas of responsibility
and/or the Corporation. In particular, salary grade levels 9 and above are
eligible to participate. Payout Criteria:    The criteria for payment to
Participants under this Plan and the weighting of such criteria is based on
individual target incentive percentages, performance against financial targets,
and performance against individual objectives as set forth below. Depending on
the Participant’s role in the organization, Individual Objectives may be based
on Corporate, Functional, Business Unit, or Individual Objectives and will be
noted as Individual Objectives in the Components.

 

Participant Group    Components *

All Alpro Senior Leadership and Staff including:

 

•   President, Alpro

 

•   Direct reports to the President

 

•   All Alpro staff not covered by another STI plan

  

- 60% Financial Objectives

 

•   40% = Alpro Operating Income

 

•   20% = Alpro Sales

 

- 40% Individual Objectives

 

* The specific objectives for fiscal year 2013 were approved by the Compensation
Committee of the Company’s Board of Directors and are contained in the minutes
of the meeting at which the Plan was approved.

 

Payout Scales:    The financial payout factor is 0% - 200%, based on actual
performance against approved objectives, with threshold performance in excess of
90% of target required for payout. The individual objective factor is 0% - 200%
of actual performance against approved objectives. Objectives Performance Payout
Factor:    Approved financial objectives and the range of performance for each
objective for the Plan Year along with the corresponding payout factor scale
based on actual performance will be included in the Administrative Guidelines
for the Plan. The STI Plan Year is the same as the Alpro Foods fiscal year.
Individual Objectives:    Each Plan Participant maintains a 40% objective
against the attainment of certain specified individual objectives as determined
by the Participant’s supervisor and / or Compensation Committee of the Board of
Directors. Actual earned awards are based on the individual’s performance rating
under the Performance Management Process and the determination of final
percentage targets against which the 40% will apply.



--------------------------------------------------------------------------------

Adjustment of Targets / Actuals:    Upon the recommendation of the CEO, the
Compensation Committee may (but has no obligation to) adjust the criteria,
targets, actuals, or payout scale upon the occurrence of extraordinary events or
circumstances. Significant acquisitions or dispositions of assets or companies
or issuances or repurchases of common stock or other equity interests may, at
the Compensation Committee’s discretion, result in an adjustment to the Dean
Foods financial target or plan-specific financial target. Determination of
Individual Target Incentive:    Individual target incentives for specific
positions are included in the Alpro Foods Integrated Compensation Program. The
Company may make adjustments to an individual’s target incentive based on market
conditions or business requirements, as necessary. Definitions:    “Disability”
is defined as permanent and total disability (within the meaning of Section
22(e)(3) of the Internal Revenue Service Code (“Code”).    “Retirement” is
defined as (i) age fifty-five (55), so long as the Participant has completed at
least ten (10) years of continuous service immediately prior to retirement, or
(ii) age sixty-five (65).    “Actively Employed” is defined as the Participant
must not have been terminated prior to the identified date. Eligibility:   
Eligibility is determined by salary grade in the Company, or as approved by the
Executive Vice President Human Resources, or designate. Participants must be
actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by State law.
A Participant is disqualified from receiving any incentive award (financial and
/ or individual) under the Plan if: (1) the Participant receives a Significantly
Below Target (or equivalent) performance rating for the plan year or (2) the
Participant is terminated for Cause, as defined below, at any point between the
last working day of the Plan Year and the date the incentive award is paid,
except as otherwise provided by State law. If a Participant dies, becomes
disabled, or retires prior to the payment of awards, or if a Participant’s job
is eliminated and such job elimination makes the Participant eligible to receive
benefits under a Company severance plan or policy, the Participant may receive a
payout, at the time other incentive awards are paid, based on actual time in the
position and actual results of the company. Eligibility and individual target
amounts may be prorated. A Participant’s year-end base salary will be used to
calculate the incentive award in the case of those individuals actively employed
by the Company on the last working day of the Plan Year. A Participant’s base
salary at the time of death, disability, retirement, or job elimination will be
used to calculate the pro-rated incentive award in those specific circumstances.
All proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change

 

2



--------------------------------------------------------------------------------

   occurs between the 16th of the month and the end of the month, the incentive
award will be calculated beginning with the full calendar month following the
change. There will be no award made for employees hired after December 15th of
the Plan Year. “Cause” Defined:    For purposes of this Agreement, “Cause” means
a Participant’s (i) willful failure to perform substantially a Participant’s
duties; (ii) willful or serious misconduct that has caused, or could reasonably
be expected to result in, material injury to the business or reputation of the
Company; (iii) conviction of, or entering a plea of guilty or nolo contendere
to, a crime constituting a felony; (iv) breach of any written covenant or
agreement with the Company, any material written policy of the Company or any
Company code of conduct or code of ethics, or (v) failure to cooperate with the
Company in any internal investigation or administrative, regulatory or judicial
proceeding. Repayment Provision:    The Participant in this Plan agrees and
acknowledges that this Plan is subject to any policies that the Compensation
Committee of the WhiteWave Board of Directors may adopt from time to time with
respect to the repayment to the Company of any benefit received pursuant to this
Plan, including “clawback” policies.

 

3